IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARY RUMBO and            §
PAUL RUMBO,               §
                          §                   No. 155, 2021
        Plaintiffs Below, §
        Appellant,        §                   Court Below—Superior Court
                          §                   of the State of Delaware
        v.                §
                          §                   C.A. No: N13C-04-300
AMERICAN MEDICAL SYSTEMS, §
INC.,                     §
                          §
        Defendant Below,  §
        Appellee.         §

                          Submitted: April 27, 2022
                          Decided:   May 11, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER
     This 11th day of May, 2022, after consideration of the argument of counsel,

the parties’ briefs and the record on appeal, it appears to the Court that the judgment

of the Superior Court should be affirmed on the basis of its April 29, 2021

Memorandum Opinion.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Gary F. Traynor
                                                    Justice